UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 UNITED BANCORP, INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): þ No Fee Required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 • Title of each class of securities to which transaction applies: • Aggregate number of securities to which transaction applies: • Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): • Proposed maximum aggregate value of transaction: • Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Notice of Annual Meeting of Shareholders and Proxy Statement P. O. Box 1127, Ann Arbor, MI 48104 Notice of Annual Meeting of Shareholders April 26, 2011 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of United Bancorp, Inc. will be held at the Downing Center, United Bank & Trust, 209 E. Russell Road, Tecumseh, Michigan, on Tuesday, April 26, 2011 at 4:30 p.m., local time. At the meeting, we will consider and vote on the following matters: 1. To elect two directors constituting Class II of the Board of Directors, to serve until the 2014 Annual Meeting of Shareholders and upon the election of their successors. 2. To consider and approve an advisory proposal to approve the Company’s executive compensation practices as disclosed in the Proxy Statement. 3. To consider and vote upon a proposal to authorize additional shares for issuance under the United Bancorp, Inc. Director Retainer Stock Plan. 4. To ratify the appointment of BKD, LLP as independent auditors. We will also conduct such other business as may properly come before themeeting or any adjournment of the meeting. The Board of Directors has fixed the close of business on February 25, 2011 as the record date for the determination of shareholders entitled to notice of and to vote at the meeting. You are invited to attend the meeting in person. However, whether or not you expect to attend in person, please promptly sign and date the enclosed Proxy and mail it in the return envelope, which is enclosed for that purpose. It will assist us in preparing for the meeting, and it is important that your shares be represented at the meeting. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on April 26, 2011. Our Proxy Statement and 2010 Annual Report to Shareholders are available on our website, www.ubat.com. March 16, 2011 By Order of the Board of Directors Randal J. Rabe United Bancorp, Inc. · P. O. Box 1127 ·Ann Arbor, Michigan 48104 ·Phone 734-214-3700 2011 Proxy Statement Table of Contents Introduction 1 Vote Necessary to Approve Proposals 2 Proposal 1 – Election of Directors 3 Proposal 2 – Non-Binding Vote on Executive Compensation 3 Proposal 3 – Authorize Additional Shares for Issuance Under the Director Retainer Stock Plan 4 Proposal 4 – Ratification of Independent Auditors 7 Directors and Executive Officers 7 Information Concerning Nominees and Incumbent Directors 7 Communicating with the Board of Directors 8 Committees and Meetings of the Board of Directors 9 Audit Committee Report, Charter, and Independence 9 Compensation & Governance Committee 10 Board Leadership Structure and Role in Risk Oversight 11 Information Concerning Executive Officers 12 Compensation of Directors and Executive Officers 13 Compensation Discussion and Analysis 13 Compensation of Executive Officers 21 Outstanding Equity Awards at Fiscal Year End 2010 22 Retirement, Termination or Change of Control Payments 22 Equity Compensation Plan Information 24 Compensation of Directors 24 Compensation Committee Report 26 Compensation Committee Interlocks and Insider Participation 27 Security Ownership of Certain Beneficial Owners 28 Security Ownership of Management 29 Directors, Executive Officers, Principal Shareholders and their Related Interests – Transactions with the Bank 29 Beneficial Ownership Reporting Compliance 30 Relationship With Independent Public Accountants 30 Shareholder Proposals 31 Other Matters 31 Annual Report AR-1 United Bancorp, Inc. Director Retainer Stock Plan B-1 Proxy Statement Annual Meeting of Shareholders APRIL 26, 2011 This Proxy Statement is furnished in connection with the solicitation by the Board of Directors of United Bancorp, Inc. (the "Company" or “UBI”) of the accompanying Proxy to be used at the 2011 Annual Meeting of Shareholders of the Company and any adjournment thereof. The meeting will be held on April 26, 2011 at the time and place and for the purposes stated in the accompanying Notice of Annual Meeting of Shareholders. This Proxy Statement, Proxy and Notice of Annual Meeting are being mailed to shareholders on or after March 16, 2011. If you have elected to receive your Proxy Statement and Annual Report electronically, we will mail your Proxy by that same date, along with the address of the website where you may download and view your other materials. The mailing address of the principal executive offices of the Company is P. O. Box 1127, Ann Arbor, Michigan 48104. Only shareholders of record at the close of business on February 25, 2011 will be entitled to notice of and to vote at the meeting. On February 25, 2011, there were 12,667,111 shares of the Company’s Common Stock outstanding and entitled to vote at the meeting. Each share of Common Stock is entitled to one vote. The Common Stock constitutes the only voting security of the Company entitled to vote upon the proposals to be presented at the meeting. Shares represented by properly executed Proxies received by the Company will be voted at the meeting in the manner specified in the Proxies. If no instructions are specified in any Proxy, the shares represented by the Proxy will be voted in favor of the proposals presented at the meeting by the Board of Directors. Any Proxy may be revoked by the person giving it at any time before being voted, either by giving another Proxy bearing a later date or by notifying the Secretary of the Company, Randal J. Rabe, at the Company’s principal executive offices, in writing of revocation or by attending the meeting and voting in person. The cost of soliciting Proxies will be borne by the Company. The solicitation of Proxies will be made primarily by mail. Officers and regular employees of the Company and its subsidiaries may also solicit proxies, personally and by telephone or other means, for which they will receive no additional compensation and at a minimal cost to the Company. Arrangements may also be made directly by the Company with banks, brokerage houses, custodians, nominees, and fiduciaries to forward soliciting matter to the beneficial owners of stock held of record by them and to obtain authorization for the execution of Proxies. The Company may reimburse institutional holders for reasonable expenses incurred by them in connection with this process. The Company has retained Georgeson to assist with the solicitation of proxies for a fee not to exceed $6,500, plus reimbursement for out-of-pocket expenses. Page 1 Return to Proxy Statement Table of Contents Planning to attend the meeting? If your Company stock is held in a brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares “held in street name,” and this Proxy Statement is being forwarded to you by your broker or nominee. Your name does not appear on the register of shareholders and, in order to be admitted to the meeting, you must bring a letter or account statement showing that you are the beneficial owner of the shares. You will not be able to vote at the meeting, and should instruct your broker or nominee how to vote on your behalf, unless you have a legal proxy from the shareholder of record appointing you as its proxy. If you have any questions about the meeting or require special assistance, please call Diane Skeels at (517) 423-1760. Generally, broker non-votes occur when shares held by a broker in street name for a beneficial owner are not voted with respect to a particular proposal because the broker has not received voting instructions from the beneficial owner and the broker lacks discretionary voting power to vote those shares.If you do not provide your broker with voting instructions, then your broker has discretionary authority to vote your shares on certain "routine" matters. We expect that Proposal 4 will be considered a routine matter and your broker will have discretionary authority to vote your shares on that proposal. Election of directors and Proposals 2 and 3 are not considered a routine matters and your broker will not have discretionary authority to vote your shares on election of directors and Proposals 2 and 3. It is important that you promptly provide your broker with voting instructions if you want your shares voted in the election of directors and on Proposals 2 and 3. Vote Necessary to Approve Proposals Election of Directors. A plurality of the shares voting is required to elect Directors. This means that if there are more nominees than positions to be filled, the nominees who receive the most votes will be elected to the open director positions. Abstentions, broker non-votes and other shares that are not voted in person or by proxy will not be included in the vote count. Proposals 2, 3 and 4. Proposals 2, 3 and 4 will be approved if a majority of the shares that are voted on each proposal at the meeting are voted in favor of each proposal. Abstentions, broker non-votes and other shares that are not voted on Proposals 2, 3 and 4 in person or by proxy will not be included in the vote count. Required Vote for Other Matters. We do not know of any other matters to be presented at the meeting. Generally, any other proposal to be voted on at the meeting would be approved if a majority of the shares that are voted on the proposal at the meeting are voted in favor of the proposal. Abstentions, broker non-votes and other shares that are not voted on the proposal in person or by proxy would not be included in the vote count. If any other matter should be presented upon which a vote properly may be taken, the shares represented by Proxies will be voted on the matter in accordance with the judgment of the person or persons named in the Proxies. Page 2 Return to Proxy Statement Table of Contents Proposal 1 – Election of Directors In accordance with the Company's Articles of Incorporation and Bylaws, the Board of Directors is divided into three classes. Each year, on a rotating basis, the term of office of the Directors in one of the three classes will expire. Successors to the class of Directors whose terms have expired will be elected for a three-year term. The Directors whose terms expire at the 2011 Annual Meeting of Shareholders ("Class II Directors") are Stephanie H. Boyse, John H. Foss and David S. Hickman. The Compensation & Governance Committee and the Board of Directors have nominated two individuals for election as Class II Directors at the 2011 Annual Meeting of Shareholders, both of whom currently serve as Class II Directors. Directors Boyse and Foss have been nominated for re-election. Director and Chairman of the Board David S. Hickman currently serves as a Class II Director, but has reached mandatory retirement age and will retire from the Board effective with the 2011 Annual Meeting of Shareholders. Director James C. Lawson has been identified by our Board of Directors as the intended successor to David S. Hickman as Chairman of the Board of Directors of the Company. To facilitate an orderly transition, Mr. Lawson has worked closely with Mr. Hickman, with the intent that he will succeed Mr. Hickman as Chairman of the Board following the 2011 Annual Meeting of Shareholders. Those persons who are elected as Class II Directors at the 2011 Annual Meeting of Shareholders will hold office until their terms expire at the 2014 Annual Meeting of Shareholders and upon the election of their successors. It is intended that the shares represented by Proxies in the accompanying form will be voted for the election of the two nominees unless a contrary direction is indicated. If any of the nominees is unable to serve, the number of Directors to be elected at the meeting may be reduced by the number unable to serve or the individuals named in your Proxy may vote the shares to elect any substitute nominee recommended by the Board of Directors. Your Board of Directors recommends that you vote “FOR” the election of both nominees as Directors Proposal 2 – Non-Binding Vote on Executive Compensation The Company believes that our executive compensation programs appropriately align executives’ incentives with shareholder interests and are designed to attract and retain high quality executive talent. We also believe that both the Company and shareholders benefit from responsive corporate governance policies and dialogue. In accordance with these beliefs and as required by the Emergency Economic Stabilization Act of 2009 because of the Company’s participation in the U.S. Treasury’s Capital Purchase Program, the Board of Directors has requested an advisory shareholder vote on the Company’s executive compensation. This proposal (sometimes referred to as a “Say-on-Pay” proposal) gives you as a shareholder the opportunity to endorse or not endorse the compensation of our executives through the following resolution: Page 3 Return to Proxy Statement Table of Contents “Resolved, that the shareholders approve the Company’s compensation of executives as disclosed in the Proxy Statement, including the Compensation Discussion and Analysis, the tabular disclosure regarding named executive officer compensation and the accompanying narrative disclosure.” The vote is not binding upon the Board, and may not be construed as overruling a decision by the board or creating an additional fiduciary duty of the Board. However, the Compensation & Governance Committee will take into account the outcome of the vote when considering future executive compensation decisions. Your Board of Directors and Compensation & Governance Committee, which consists entirely of independent directors, recommend that you vote “FOR” Proposal 2. Proposal 3 – Authorize Additional Shares for Issuance under the Director Retainer Stock Plan At the 1996 Annual Meeting of Shareholders, shareholders approved the Director Retainer Stock Plan (the "Director Plan"). The purpose of the Director Plan is to provide eligible directors of the Company and United Bank & Trust (the “Bank” or “UBT”) and members of the Bank’s community boards (for convenience, we sometimes refer to such members in this discussion as “directors”) with a means of deferring payment of retainers and board meeting fees payable to them as a result of serving as a director of the Company, the Bank, or a community board of the Bank, while at the same time expressing their commitment to the Company by subjecting such deferred retainers and fees to the market performance of the Company's Common Stock. At the 2007 Annual Meeting of Shareholders, shareholders approved the restated Director Plan, and increased the shares of common stock subject to the Plan. There are currently a total of 150,000 shares of Company Common Stock authorized for issuance under the Director Plan. At January 13, 2011, there were 37,318 shares available for future issuance under the Director Plan. In order to continue to make shares available for future issuance under the Plan, the Board of Directors has adopted resolutions to increase the total amount of shares authorized for issuance under the Director Plan from 150,000 shares to 400,000 shares, subject to shareholder approval. The Board of Directors believes increasing the total number of shares authorized for issuance under the Director Plan is in the best interests of the Company, its shareholders and the Bank. The deferral by eligible directors of cash fees for shares of Company Common Stock issuable at a later date aligns the participating directors' interests with those of the Company's shareholders by incentivizing the participating directors to promote the long-term performance and growth of the Company and the price of its Common Stock. In addition, the deferral of cash fees reduces the Company's expenses in any given period, which helps to improve its operating results. The following is a summary of the material features of the Director Plan. This summary is not complete and, therefore, you should not rely solely on it for a detailed description of every aspect of the Director Plan. The summary is qualified in its entirety by reference to the terms of the Director Plan, a copy of which is attached as Appendix B to this Proxy Statement. Page 4 Return to Proxy Statement Table of Contents Summary of Material Features of Plan Eligibility and Permissible Deferrals. The only persons eligible to participate in the Director Plan are directors of the Company or the Bank and members of the Bank’s community boards who are not employees of the Company or the Bank. As of the date of this Proxy Statement, twenty-three persons were eligible to participate in the Director Plan. Future directors of the Company or the Bank and members of the Bank’s community boards may participate in the Director Plan. Directors of the Company or the Bank and members of the Bank’s community boards may be considered to have an interest in the Director Plan because they may in the future receive benefit under it. Under the terms of the Director Plan, all or a portion of a participating eligible director's Retainer (as defined in the Director Plan) may be deferred. Administration. The Director Plan is administered by a committee of the Company's Board of Directors (the "Director Plan Committee"). Whenever (as currently is the case) the Company's Chief Executive Officer also is a Company director, the Director Plan Committee will be comprised solely of the CEO; at any other time, the Director Plan Committee will be comprised of all Company directors other than directors who are eligible to participate in the Director Plan. To the extent consistent with the terms of the Director Plan, the Director Plan Committee has the power to interpret any Director Plan provision, to prescribe, amend, and rescind rules and regulations relating to the Director Plan, and to make all other determinations that it deems necessary or advisable to administer the Director Plan. General Plan Operation. Each eligible director is permitted to elect, in accordance with specified election procedures, to participate in the Director Plan and defer payment of some or all of his or her future Retainers, and to change his or her participation election from time to time. Once a valid participation election is made and effective, the Company establishes a bookkeeping account (a "Reserve Account") for the participating director. Thereafter, and for as long as the election is in effect, whenever a portion of his or her Retainer is earned by the participating director, the cash amount payable is reduced by the percentage specified in the participation election, and his or her Reserve Account is credited with units equal to the amount by which the participating director's cash payment was reduced, divided by the Market Price (as defined in the Director Plan) as of the payment date. In general, under Section 7.1 of the Director Plan, on a participating director's Determination Date (as defined in the Director Plan) or within 30 days thereafter, the Company is required to issue and deliver to the participant that number of shares of Company Common Stock which equals the number of whole units credited to his or her Reserve Account as of the Determination Date and to pay the participant in cash an amount equal to the difference (if any) between the total number of whole and fractional units credited to the Reserve Account as of that date and the number of shares of Company Common Stock being issued, multiplied by the Market Price on that date. If, on the date shares of Company Common Stock are issued to the participant, any cash dividend or other cash distribution on shares of Company Common Stock has been declared which has a record date earlier than the issuance date but after the Determination Date, the amount of that cash dividend or distribution, multiplied by the total number of units in the participant's Reserve Account as of the Determination Date, also is payable in cash to the participant. Page 5 Return to Proxy Statement Table of Contents However, if the Director Plan's limits on available shares of Company Common Stock are violated by settlement of the Reserve Account as described above, the number of shares to be issued would be reduced and the amount of cash to be paid would be increased under Section 7.2 of the Director Plan. In the case of death or mental incapacity of a participant, shares may be issued or payment made to the participant's beneficiary or another person under Section 7.3 of the Director Plan. In any case, the Company's obligation to settle a Reserve Account would be subject to satisfaction of any applicable tax withholding requirements. Adjustments. Section 9 of the Director Plan provides that, upon the occurrence of specified events (such as a stock dividend, stock split, merger, consolidation, share exchange or other similar event), an adjustment will be made to the number and type of shares issuable under the Director Plan and in the numbers of units credited to participating directors' Reserve Accounts as the Company's Board of Directors deems appropriate in light of such event in order to continue to make available the benefits intended by the plan. The intention of Section 9 is to authorize adjustments to prevent dilution of benefits under the Director Plan, not to increase such benefits. As a result of the 100% stock dividend in 2007, the total number of shares authorized for issuance under the Director Plan increased from 75,000 shares to 150,000 shares. Plan Benefits. Because benefits under the Director Plan will depend on the fair market value of Company Common Stock at various future dates, the benefits payable under the Director Plan and the benefits that would have been payable had the Director Plan been in effect during the most recent fiscal year are not determinable. Duration of the Plan; Amendments. The Director Plan became effective when approved by the shareholders at the April 16, 1996 Annual Meeting of Shareholders, and will continue in effect until terminated by the Company's Board of Directors. The Board may at any time and from time to time amend, modify, suspend, or terminate the Director Plan, with or without shareholder approval, except that; (i) no amendment or modification of the plan would be effective without shareholder approval at any time at which such approval is required, either by applicable rules of any national securities exchange on which Company stock is then principally traded, or by Securities and Exchange Commission Rule 16b-3 as then in effect and applicable to the Company; (ii) none of the foregoing actions by the Board may adversely affect the rights of a participating director with respect to an effective participation election without such participating director's consent; and (iii) for so long as may be necessary for the plan to satisfy Rule 16b-3 requirements for "formula plans," the eligibility provisions of the plan and those provisions affecting the type, extent and timing of awards thereunder may not be amended more often than every six months, other than to comport with changes in the Internal Revenue Code, the Employee Retirement Income Security Act, or the rules thereunder. Your Board of Directors recommends that you vote “FOR” Proposal 3. Proposal 4 – Ratification of Independent Auditors The Audit Committee of the Board of Directors and the Board of Directors recommend the ratification of the appointment of BKD, LLP as independent auditors for the Company for the year ending December 31, 2011 to audit the consolidated financial statements of the Company, and to perform such other appropriate accounting services as may be approved by the Audit Page 6 Return to Proxy Statement Table of Contents Committee. BKD, LLP has been appointed as the Company’s independent public accountants to audit the Company's financial statements since the year ended December 31, 2002. One or more representatives of the firm of BKD, LLP are expected to be present at the meeting, will have the opportunity to make a statement if they desire to do so, and are expected to be available to respond to appropriate questions. Your Board of Directors and Audit Committee, which consists entirely of independent directors, recommend that you vote “FOR” Proposal 4. Directors and Executive Officers Information Concerning Nominees and Incumbent Directors The following table discloses the name and age of each incumbent Director and Director Nominee, his or her five year business experience, the specific experience qualifications, attributes and skills that led to the conclusion of the Compensation & Governance Committee and the Board of Directors that the person should serve as a Director, and the year each became a Director of the Company. Name, Age, and Five Year Business Experience Director Since Director Nominees – Terms to Expire in 2014 (Class II) Stephanie H. Boyse, age 42; President (since 2001) and Chief Executive Officer (since 2006), Brazeway, Inc., manufacturer of extruded aluminum tubing and related products, Adrian, MI; Director of UBT. Ms. Boyse brings a diverse range of experience to the Board, including sales, marketing, operations, human resources, licensing and acquisitions as well as international experience. Her leadership is exhibited not only through her role as President of the world’s largest manufacturer of frost-free evaporators for household refrigeration, but also through board positions with many other local organizations. John H. Foss, age 68; Director, La-Z-Boy Incorporated; Retired Director, Vice President, Treasurer and Chief Financial Officer, Tecumseh Products Company, manufacturer of compressors and refrigeration components, engines, and power train components, Tecumseh, MI; Director of UBT. Mr. Foss is a CPA, and his work experience includes financial management and auditing. He has served as CFO of two publicly traded companies and as Chairman of the Audit Committee of La-Z-Boy. He provides practical experience and understanding in the areas of strategic planning, compensation management, internal controls, mergers and acquisitions and corporate governance. Incumbent Directors – Terms Expiring in 2012 (Class III) Robert K. Chapman, age 67; President (since 2003) and Chief Executive Officer (since 2006) of the Company; President (2001–2005) and Chief Executive Officer (to December, 2007) of the Company’s former subsidiary, United Bank & Trust – Washtenaw (“UBTW”). President and Chief Executive Officer of UBT (since 2010). Mr. Chapman is a CPA, and brings over thirty years of experience in the financial industry to the Board. More than twenty of those years were in a financial role, and five years were spent in mergers and acquisitions. Mr. Chapman has a strong background in risk management. Norman G. Herbert, age 68; Independent financial consultant. Director of UBT since 2010; Director of UBTW (2006 – 2010). Mr. Herbert has an extensive financial background. For thirty-five years, he was a part of the financial management team for the University of Michigan, with responsibilities including management of endowment and working capital, real estate acquisitions and dispositions, external financing activities and risk management. He has long been active with a number of professional, civic and non-profit organizations. He brings an analytical background and a meticulous attention to detail to the Board. Page 7 Return to Proxy Statement Table of Contents Incumbent Directors – Terms Expiring in 2012 (Class III) (continued) Len M. Middleton, age 47: Professor of Strategy and Entrepreneurship, Ross School of Business at the University of Michigan (since 1999). Director of UBT since 2010; Director of UBTW (2009 – 2010). Trustee at the Ann Arbor Hands-On Museum. In his role as a faculty member in the business school of the University of Michigan, Mr. Middleton works with entrepreneurial companies, non-profit organizations and major corporations. He holds an MBA, and is founder of a private equity firm that specializes in buyouts and other investment opportunities. He has worked in a family business and has a broad range of entrepreneurial experience. Incumbent Directors – Terms Expiring in 2013 (Class I) James D. Buhr, age 63; Owner, J.D. Buhr & Company, LLC, corporate finance advisors, Ann Arbor, MI; Director of UBT since 2010; Director of UBTW (2001 – 2010). Mr. Buhr has an extensive financial background, including experience as a bank credit analyst, commercial lender and investment banker. He is a native of Washtenaw County, is a registered stock broker, and holds an MBA from the University of Michigan. Mr. Buhr currently owns his own corporate finance advisory practice, which provides corporate finance advisory services to Michigan and Midwestern based companies. James C. Lawson, age 63; General Manager, Avery Oil & Propane, Tecumseh, MI; Vice-Chairman of the Board of United Bancorp, Inc. (since 2010). Director of UBT. Mr. Lawson is an entrepreneur in Lenawee County, serving as owner or partner in a number of local businesses. These experiences have provided a diverse background into the formation and operation of a successful business. He is a lifelong resident of Lenawee County, and brings leadership, strategic planning, human resources and administrative skills and background to the Board. None of the Director nominees or incumbents, with the exception of John H. Foss and Len M. Middleton, serves as a director, or at any time during the past five years served as a director, of any other Company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended, or subject to the requirements of Section 15(d) of such act, or any Company registered as an investment company under the Investment Company Act of 1940, as amended. Mr. Foss is a director of La-Z-Boy Incorporated. Mr. Middleton is a Director of Arcadia Funds, Castle Oaks and One Tree. With the exception of Directors Hickman and Chapman, each Director and Director Nominee, and each person who served as a Director at any time during the last fiscal year, is or was independent as that term is defined under NASDAQ Listing Rules for service on the Board of Directors and each committee on which the Director serves. The Board of Directors reviewed transactions in 2010 and 2009 with companies owned or managed by Directors, for the purpose of determining whether those transactions impacted the independence of the Directors. The Company conducted transactions in the normal course of business with companies affiliated with Mr. Lawson during 2010 and 2009 and Mr. Buhr in 2009, none of which exceeded $30,000. The Board determined that these transactions did not impact the independence of these Directors. Communicating with the Board of Directors Shareholders may communicate with the Board of Directors, its committees or any member of the Board of Directors by sending a letter to Chairman of the Board, United Bancorp, Inc., P. O. Box 1127, Ann Arbor, Michigan, 48104. All shareholder communications will be forwarded to the Board, the committee or the Director as indicated in the letter. The Board of Directors reserves the right to revise this policy in the event that this process is abused, becomes unworkable or otherwise does not efficiently serve the purpose of the policy. Page 8 Return to Proxy Statement Table of Contents Meetings of the Board of Directors During the year ended December 31, 2010, the Board of Directors of the Company met a total of six times. Each of the Directors attended at least 75% of the aggregate of the total number of meetings of the Board and of the Board committees of which he or she is a member. The Company encourages members of its Board of Directors to attend the Annual Meeting of Shareholders. All directors serving at April 27, 2010 attended the Company’s 2010 Annual Meeting of Shareholders held on that date. Committees of the Board of Directors The Board of Directors has established a standing Audit Committee and Compensation & Governance Committee. The Compensation & Governance Committee also performs the functions of a nominating committee. Audit Committee Report, Charter, and Independence The Audit Committee consists of John H. Foss, Norman G. Herbert and Len Middleton. The Audit Committee met six times during the year ended December 31, 2010. Each of the current members meets the requirements for independence as defined under NASDAQ listing rules. While the Company is not subject to these standards, it has chosen to comply with them voluntarily. In addition, the Board of Directors determined that Mr. Foss has met the qualifications to be considered an “audit committee financial expert” as set forth under rules adopted by the Securities and Exchange Commission. The Audit Committee has selected BKD LLP (“BKD”) as its independent registered public accounting firm for 2011. BKD has served in that capacity since 2002. The services provided by BKD are limited by the Audit Committee to audit services and certain permitted audit related and tax services. The Board of Directors has adopted a written charter for the Audit Committee, a copy of which is available on the Company's website at www.ubat.com. The Board of Directors reviews and approves changes to the Audit Committee charter annually. The Audit Committee assists the Board in its oversight responsibilities of the integrity of the Company’s financial statements, the system of internal control over financial reporting, the Company’s internal audit function and independence, the independent registered public accounting firm’s qualifications, independence and performance, and the Company’s process for monitoring compliance with ethics policies and legal and regulatory requirements. Management is responsible for the Company’s financial statements and the financial reporting process, and for establishing and maintaining the Company’s system of internal controls. The independent registered public accounting firm is responsible for expressing an opinion on the conformity of the Company’s financial statements with U.S. generally accepted accounting principles. The Audit Committee reports that with respect to the audit of the Company's consolidated financial statements for the year ended December 31, 2010: Page 9 Return to Proxy Statement Table of Contents • The Audit Committee has reviewed and discussed the Company's 2010 audited consolidated financial statements with the Company's management. • The Audit Committee has discussed with its independent registered public accounting firm, BKD, LLP, the matters required to be discussed by the Statement on Auditing Standards No. 61, as amended (AICPA, Professional Standards, Vol. 1. AU Section 380) as adopted by the Public Company Accounting Oversight Board in Rule 3200T. • The Audit Committee has received the written disclosures and the letter from its independent registered public accounting firm required by applicable requirements of the Public Company Accounting Oversight Board regarding BKD’s communications with the Audit Committee concerning independence, and has discussed with BKD its independence. Based on the review and the discussions referenced above, the Audit Committee recommended to the Board of Directors that the Company's 2010 audited consolidated financial statements be included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Audit Committee Norman G. Herbert, Chairman John H. Foss Len M. Middleton Compensation & Governance Committee The Board of Directors of the Company has established a Compensation & Governance Committee, which addresses matters relating to employment, compensation, and management performance. The Compensation & Governance Committee also performs the functions of a nominating committee for the Board of Directors. The Board of Directors has adopted a written charter for the Compensation & Governance Committee, a copy of which is available on the Company’s website at www.ubat.com. Our Compensation & Governance Committee annually reviews and approves our compensation program, evaluates the performance of our Chief Executive Officer and, with input from the Chief Executive Officer, reviews the performance of the executive officers in achieving our business objectives, and recommends their compensation to our Board of Directors for its approval. The Chief Executive Officer of the Company provides input into the recommended compensation of the other executive officers to the Compensation & Governance Committee, but does not participate or deliberate in compensation decisions regarding his own compensation. Although input from the Chief Executive Officer is considered by the Compensation & Governance Committee and the Board, it is not given any disproportionate weight. The committee also recommends targets for bonuses and profit sharing and has sole authority to grant stock options and other equity awards to eligible individuals. The Compensation & Governance Committee and the Board have the final authority on compensation matters. The Compensation & Governance Committee considers various potential candidates for Director that may come to its attention through current board members, shareholders or other persons. The Compensation & Governance Committee will review and evaluate candidates for Director nominated by shareholders in the same manner as it evaluates all other candidates. When Page 10 Return to Proxy Statement Table of Contents considering and evaluating candidates for nomination to the Board, the committee considers a number of factors. The Compensation & Governance Committee considers board diversity as a factor in identifying nominees for Director, but diversity is not a dispositive factor and the committee has no formal diversity policy. In addition, the Compensation & Governance Committee believes that a Board candidate should: • Be a shareholder of United Bancorp, Inc. • Be willing and able to devote full interest and attendance to the Board and its committees • Bring their financial business to the Company, including personal and business accounts • Lend credibility to the Company and enhance its image • Help develop business and promote the Company and its subsidiaries • Provide advice and counsel to the CEO • Maintain integrity and confidentiality at all times. The Compensation & Governance Committee will consider shareholder nominations for candidates for membership on the Board when properly submitted in accordance with the Company’s bylaws. The bylaws provide that no less than 120 days prior to the date of the meeting, in the case of an annual meeting, and not more than seven days following the date of notice of the meeting, in the case of a special meeting, any shareholder who intends to make a nomination at the meeting shall deliver a notice to the secretary of the Company setting forth (i) the name, age, business address and residence of each nominee proposed in such notice, (ii) the principal occupation or employment of each such nominee, (iii) the number of shares of each class and series of capital stock of the Company which are beneficially owned by each such nominee and (iv) such other information concerning each such nominee as would be required, under the rules of the Securities and Exchange Commission, in a proxy statement soliciting proxies for the election of such nominee. The Compensation & Governance Committee met six times during 2010, and is composed of the following Directors of the Company: Stephanie H. Boyse, James D. Buhr, John H. Foss and James C. Lawson. All members of the Company’s Compensation & Governance Committee meet the requirements for independence under NASDAQ Listing Rules. While the Company is not subject to these standards, it has chosen to comply with them voluntarily. Board Leadership Structure The Board of Directors of United is led by its Chairman of the Board, who is not the Chief Executive Officer of the Company. The Compensation & Governance Committee believes that separation of the positions of Chairman of the Board and Chief Executive Officer recognizes the difference between the two roles and reflects good corporate governance practice. The Chairman of the Board leads the Board of Directors in adopting an overall strategic plan for the Company, sets the agenda for the meetings of the Board of Directors, presides over all meetings of the Board of Directors, and provides guidance to the Chief Executive Officer. The Chief Executive Officer implements the strategic plan for the Company, as adopted by the Board of Directors, and leads the Company, its management and its employees on a day-to-day basis. Because of Page 11 Return to Proxy Statement Table of Contents these differences, the Company currently believes keeping the Chairman of the Board and Chief Executive Officer as separate positions is the appropriate leadership structure for the Company. Retiring Chairman of the Board David S. Hickman is the Company’s retired Chief Executive Officer, and has provided strength and experience as Chairman of the Board. James C. Lawson currently serves as Vice-Chairman of the Board, and is expected to succeed Mr. Hickman as Chairman of the Board following the 2011 Annual Meeting of Shareholders upon Mr. Hickman’s retirement. Mr. Lawson has a diverse background in the formation and operation of a successful business, and has served as a Director of the Company since 1986. Robert K. Chapman serves as the Company’s President and Chief Executive Officer, and brings years of banking experience in various roles, as well as leadership in the Washtenaw County market to his role. Board Role in Risk Oversight The Company continues to develop and implement its enterprise risk management (ERM) process. The Board is responsible for overseeing the ERM process. The Enterprise Risk Management Committee implements the ERM process by overseeing policies, procedures and practices relating to enterprise-wide risk and compliance with bank and regulatory obligations. The committee consists of members of the executive management team and other appointed individuals from the various, identified risk areas. The Chief Financial Officer serves as chair of the committee. Among other things, the committee is responsible for designing and implementing effective ERM processes and practices, ensuring that management understands and accepts responsibility for identifying, assessing and managing risk, ensuring that risk assessments are completed for each identified risk area, and reviewing and updating risk assessments on at least a quarterly basis. The committee has identified and monitors 12 risk areas. In 2010, the ERM process involved a heightened focus on risks related to credit quality of the loan portfolio and earnings and capital, as both of these areas presented elevated levels of risk to the Company. The committee must meet at least four times per year. The Chief Financial Officer must report on the ERM process to the Board of Directors on at least a quarterly basis. Information Concerning Executive Officers Following is a current listing of executive officers of the Company, setting forth the name, age, five year business experience, and year each became an executive officer of the Company. Officer appointments for the Company are made or reaffirmed annually at the Organizational Meeting of the Board of Directors. The Board may also designate executive officers at regular or special meetings of the Board. Name, Age, and Five Year Business Experience Executive Officer Since Robert K. Chapman, age 67; Director of UBI; President (since 2003) and Chief Executive Officer (since 2006) of the Company; President and Chief Executive Officer of UBT (2010); President (2001–2005) and Chief Executive Officer (to December, 2007) of UBTW; Director of UBTW (2001–2010). Randal J. Rabe, age 52; Executive Vice President (since 2003) and Chief Financial Officer (since December, 2007) of the Company; President (2003–2007) & Chief Executive Officer (2005–2007) and Director (2003–2007) of UBT Page 12 Return to Proxy Statement Table of Contents Name, Age, and Five Year Business Experience Executive Officer Since Todd C. Clark, age 41; Executive Vice President of the Company (since 2006); Chief Operating Officer and Washtenaw Community President (2010); President (2006–2010) and Chief Executive Officer (2007–2010) of UBTW; Director (2006–2010) of UBTW Gary D. Haapala, age 47; Executive Vice President of the Company (since 2006); Executive Vice President – Wealth Management Group of UBT (since 2006). Joseph R. Williams, age 46; Executive Vice President of the Company (since December, 2007); Lenawee Community President (2010); President and Chief Executive Officer and Director of UBT (2007–2010); Executive Vice President – Community Banking of UBT (2003–2007) Compensation of Directors and Executive Officers Compensation Discussion and Analysis This discussion describes our compensation program for our executive officers named in the Summary Compensation Table below ("named executive officers"). Compensation Philosophy and Objectives Our executive compensation program is overseen by our Compensation & Governance Committee, which annually reviews and approves our compensation program, evaluates the performance of our chief executive officer and, with input from the Chief Executive Officer, reviews the performance of executive officers in achieving our business objectives, and recommends their compensation to our Board of Directors for its approval. Although input from the Chief Executive Officer is considered by the Compensation & Governance Committee and the Board, it is not given any disproportionate weight. The Compensation & Governance Committee and the Board have the final authority on compensation matters. The Compensation & Governance Committee believes that our compensation programs should be designed to tie annual and long-term cash and stock incentives to achievement of measurable business and individual performance objectives. The Compensation & Governance Committee believes that this approach aligns executives’ incentives with shareholder value creation and allows the Company to attract and retain high quality executive talent. Accordingly, a portion of our executives’ overall compensation is tied to our financial performance (including our return on assets and net income). Our compensation philosophy is intended to compensate our executives with base salary targeted at the midrange of market competitive levels, while rewarding for outstanding corporate performance with our performance based plans. If performance goals are achieved, they will result in above-average total compensation based on a market comparison. Compensation Process In its process for deciding how to compensate our named executive officers, the Compensation & Governance Committee considers competitive market data. The Compensation & Governance Committee periodically engages the services of compensation consultants to help evaluate our executive compensation and to help select appropriate market data for comparison. Some of the resources considered were the ABA Executive Compensation Standard Report, American Bankers Association Compensation Benefits Survey, BAI Bank Cash Compensation Survey, Page 13 Return to Proxy Statement Table of Contents Crowe Chizek Financial Institutions Compensation Survey, Mercer Benchmark Database Human Resource Management, Michigan Bankers Association Compensation Survey and Watson Wyatt Benchmark Compensation Report for Financial Institutions. None of the resources was specifically prepared or customized for the Company and each resource contained only aggregate data with regard to the institutions surveyed. While the Compensation & Governance Committee considered these resources, it determined compensation levels in its judgment based on what it considered to be reasonable and appropriate for the Company. For 2009 and 2010, the Committee engaged the services of Findley Davies as compensation consultants. These consultants have assisted the Compensation & Governance Committee in evaluating the mix of cash and equity compensation for our executives. Based on their recommendations and comparison to the market data they have provided, we believe that our mix of cash and equity compensation is appropriate and is consistent with that of similar financial institutions. Findley Davies did not provide any other services to the Company. In 2009, the Compensation & Governance Committee engaged the services of Findley Davies to: • Review current executive compensation structure, • Review prevalent market practices and trends, • Review competitiveness of the Company’s long term incentive compensation, • Review long-term incentive compensation delivery strategy, and • Prepare a new equity plan for shareholder approval. In 2010, Findley Davies was engaged to: • Assist with development of a Long-term Incentive Program • Assist with review of executive base compensation The Compensation & Governance Committee also uses tally sheets prepared by our payroll department with respect to each of our named executive officers. Tally sheets include the dollar value of each component of the named executive officers’ compensation, including current cash compensation, accumulated deferred compensation balances, outstanding equity awards, retirement benefits, perquisites and any other compensation. The primary purpose of the tally sheets is to bring together in one place all of the elements of compensation of our named executive officers so that the Compensation & Governance Committee may analyze both the individual elements of compensation (including the compensation mix) as well as the aggregate total amount of compensation. The Compensation & Governance Committee generally compares the information on the tally sheets, on an individual and aggregate basis, to the extent comparisons are available, to market data. In addition, such tallies are also used to determine internal equity conformance. We believe that it is important that our executive compensation reflect the relative financial performance of the Company. The table below shows the base pay, bonus and awards of the named executive officers, compared to the return on average assets (“ROA”) of the Company for the past five years. Page 14 Return to Proxy Statement Table of Contents Targets and Peer Data The Compensation & Governance Committee has the authority to set targets at other than those contained in the current year Board-approved financial plan. For 2010, the targets for payouts under the Management Committee Bonus Plan and the Stakeholder Bonus Plan were set at a level that was considerably higher than the 2010 financial plan. The Compensation & Governance Committee has utilized comparison to a number of peer groups for the purpose of ranking our financial performance with peers in order to validate our performance targets. However, these peer groups were not used specifically to compare our compensation practices and levels to peer companies. Compensation Components The key components of our executive compensation program consist of a base salary and participation in various performance-based compensation plans, including our Management Committee Bonus Plan, Senior Management Bonus Deferral Stock Plan, Stakeholder Bonus Plan, 401(k) Plan, and our Stock Incentive Plan of 2010. Base Salary We use base salary to attract and retain executive officers near the midpoint of market rates, and rely on our performance-based plans to reward for performance. The Company generally hires executive officers at market rates necessary to attract talent. Raises and salary adjustments for named executive officers are provided primarily to allow us to retain our existing talent. Management Committee Bonus Plan The named executive officers participate inthe Management Committee Bonus Plan. Under the plan, a participant is paid a percentage of his or her base salary based on the achievement of business and individual performance objectives. Bonuses under the plan are based all or in part on our achieving a target return on assets as established annually by the Board of Directors. For 2010, our target ROA was 1.0%. Page 15 Return to Proxy Statement Table of Contents The Management Committee Bonus Plan is divided into groups, each with differing payout levels based on a percentage of base salary. Participants in the plan may earn more or less than the prescribed bonus percentages at target levels, with threshold and maximum bonus levels established. The table below details the range of minimum, target and maximum thresholds and payouts for each group of the plan, relating to the named executive officers. NO BONUS IS EARNED IF PERFORMANCE IS BELOW: BONUS EARNED AT MINIMUM THRESHOLD BONUS EARNED AT 100% OF TARGET MAXIMUM BONUS THAT CAN BE EARNED MAXIMUM BONUS IS EARNED AT OR ABOVE: Group 1 0.50% ROA 11.25% 45% 90% 1.625% ROA Group 2 0.50% ROA 8.75% 35% 70% 1.625% ROA Targets for 2010 for all participants were based 100% on ROA, as they each have responsibilities with regard to the overall performance of the Company. Targets were not achieved in 2010, and as a result, no Management Committee Bonus incentive compensation was paid to any of the named executive officers. The table below details the respective named executive officers in each group, the group within the plan that each participates in, the basis upon which the bonus is determined, and the payout percentages for calendar year 2010. EXECUTIVE OFFICER GROUP BASED ON: 2010 PAYOUT Chapman 1 Target ROA (100%) 0% Rabe 2 Target ROA (100%) 0% Clark 2 Target ROA (100%) 0% Under the Senior Management Bonus Deferral Stock Plan adopted in 1996, participating officers are eligible to elect cash bonus deferrals and, after employment termination, to receive payment in the form of shares of Company stock. During 2010, none of the named executive officers received bonuses eligible to be deferred under the plan and, as of December 31, 2010, none of the named executive officers had any balance in the plan. Stakeholder Bonus Plan Prior to 2010, executive officers and all other full-time non-commissioned employees of our Company were eligible to participate in our Stakeholder Bonus Plan. Payouts from the plan are based on target net income for the Company as established annually by our Board of Directors, and payouts are based on a sliding scale that is set by the Board. All participants were paid at the same percentage level, and eligible co-workers receive a percentage of their base salary in the form of cash bonuses. No payouts are made if the Company falls below a minimum established by the Board, and maximum bonuses of 20% are paid at the highest level. The share of profits distributed to Stakeholder Bonus Plan participants is structured to provide awards consistent with the increase in profits as measured by net income, and is subject to change annually upon the recommendation of the Compensation & Governance Committee and the approval of the Board of Directors. Beginning in 2010, executive officers are not eligible to participate in the Stakeholder Bonus Plan. Page 16 Return to Proxy Statement Table of Contents Stock Incentive Plan of 2010 At the 2010 Annual Meeting of Shareholders, shareholders approved the United Bancorp, Inc. Stock Incentive Plan of 2010 (the “Incentive Plan”). The Incentive Plan is intended to supplement and continue the compensation policies and practices of our other equity compensation plans, which we have used for many years. The Board of Directors believes that the Incentive Plan is important to attract, retain and motivate corporate and subsidiary directors, officers and key employees of exceptional abilities, and to recognize the significant contributions these individuals have made to the long-term performance and growth of the Company and its subsidiaries. No awards were made in 2010 under the Incentive Plan. The Compensation & Governance Committee has awarded grants in 2011 under the Incentive Plan based on the Company’s 2010 performance. The plan includes a number of components, as follows: Stock Options The Incentive Plan permits the Company to grant to participants options to purchase shares of common stock at stated prices for specific periods of time. Stock options that could be granted under the Incentive Plan could be either nonqualified stock options or incentive stock options as defined in Section422 of the Internal Revenue Code. The Compensation & Governance Committee could award options for any amount of consideration or no consideration, as the committee determines. Stock Appreciation Rights The Incentive Plan permits the Compensation & Governance Committee to grant stock appreciation rights. A stock appreciation right permits the holder to receive the difference between the market value of a share of common stock subject to the stock appreciation right on the exercise date of the stock appreciation right and a “base” price set by the Compensation & Governance Committee. Stock appreciation rights would be exercisable on dates determined by the Compensation & Governance Committee at the time of grant. The committee could award stock appreciation rights for any amount of consideration or no consideration, as the committee determines. Stock appreciation rights would be subject to terms and conditions determined by the Compensation & Governance Committee. A stock appreciation right could relate to a particular stock option and could be granted simultaneously with or subsequent to the stock option to which it relates. Restricted Stock and Restricted Stock Units The Incentive Plan permits the Compensation & Governance Committee to award restricted stock and restricted stock units, subject to the terms and conditions set by the committee that are consistent with the Incentive Plan. Shares of restricted stock are shares of common stock, the retention, vesting and transferability of which are subject, for specified periods of time, to such terms and conditions as the Compensation & Governance Committee deems appropriate (including continued service or employment and/or achievement of performance goals established by the committee). The Compensation & Governance Committee could award restricted stock or restricted stock units for any amount of consideration or no consideration, as the committee determines. Page 17 Return to Proxy Statement Table of Contents As with stock option grants, the Compensation & Governance Committee would establish the terms of individual awards of restricted stock and restricted stock units in award agreements or certificates of award. Restricted stock and restricted stock units granted to a participant would “vest” (i.e., the restrictions on them would lapse) in the manner and at the times that the Compensation & Governance Committee determines. Stock Awards The Incentive Plan permits the Compensation & Governance Committee to make stock awards. The committee could make stock awards for any amount of consideration, or no consideration, as the committee determines. A stock award of common stock would be subject to terms and conditions set by the Compensation & Governance Committee at the time of the award. Stock award recipients would generally have all voting, dividend, liquidation and other rights with respect to awarded shares of common stock. However, the committee could impose restrictions on the assignment or transfer of common stock awarded under the Incentive Plan. Other Stock-Based Awards Finally, the Incentive Plan permits the Compensation & Governance Committee to grant a participant one or more types of awards based on or related to shares of common stock, other than the types described above. Any such awards would be subject to such terms and conditions as the Compensation & Governance Committee deems appropriate, as set forth in the respective award agreements and as permitted under the Incentive Plan. Stock Option Plans Before December 31, 2009, we granted stock options under one of two stock option plans: the 1999 and 2005 stock option plans. The 1999 and 2005 stock option plans have expired and been replaced by the Stock Incentive Plan of 2010. Options granted under the plans and not exercised are still outstanding, and no new options may be granted under either plan. Under the plans, options were granted at the then-current market price at the time the option was granted. The options have a three-year vesting period and, with certain exceptions, expire at the end of ten years from the date of grant, or three years after retirement. Options granted under our plans are non-qualified stock options as defined under the Internal Revenue Code. Our Compensation & Governance Committee administered our stock option plans. Option grants for any certain year were generally determined by evaluating the number of option grants available under the plan, divided by the number of years remaining in the plan. The Committee allocated some or all of the options available for a particular year to eligible participants based on a number of factors, including the relative rank of the executive officer within our Company and his or her specific contributions to the success of the Company for the prior year. The committee did not time the grant of stock options to take advantage of material non-public information, or time the release of material non-public information to increase the value of option grants. We believe the options served to enhance shareholder value by aligning the interests of our executive officers with those of the shareholders and also by acting to retain our executive officers through the vesting of the options. The exercise price of all options granted under the plans was higher than the Company’s stock price as of December 31, 2010, and accordingly, Page 18 Return to Proxy Statement Table of Contents unless the stock price significantly improves, the ability of those options to assist in retention of our executive officers may not be realized. 401(k) Plan Under our 401(k) plan, executive officers and other participants may defer a portion of their compensation, and the Company’s 401(k) plan provides for a match of up to 4% of their salaries, subject to IRS regulations. In addition to the match contributions, the plan includes a profit-sharing feature based on achievement of a net income target as established annually by the Board of Directors. Effective July 1, 2009, the Company discontinued its match and profit sharing contributions to the 401(k) plan as a cost-cutting measure, and no match or profit sharing payments were paid in 2010. The Company has reinstated match contributions beginning in 2011, but does not anticipate making profit sharing contributions in 2011. Severance Arrangements Each named executive officer has an employment agreement with the Company. As part of our goal to attract and retain our executive officers, such employment agreements provide that if the Company terminates the employee’s employment before a Change in Control (as defined in the agreement) other than for Cause (as defined in the agreement), the employee will receive severance pay consisting of six months’ salary continuation and six months of COBRA payments, provided that the severance pay will end if the employee secures other employment. If the Company terminates the employee’s employment other than for Cause within 12 months after a Change in Control, or if the employee resigns for Good Reason (as defined in the agreement) within 12 months after a Change in Control, the employee will receive severance pay consisting of a lump sum payment equal to one year’s salary, and will also receive 12 months of COBRA payments. However, no severance payments will be made either before or after a Change in Control during the period in which any obligation arising from financial assistance under the Troubled Assets Relief Program remains outstanding, if such payments would be prohibited as to any employee of the Company under Section 111 of the Emergency Economic Stabilization Act of 2008 as amended by Section 7001 of the American Recovery and Reinvestment Act of 2009. The contracts provide for a general release from the employee as a condition to eligibility for severance pay. The contracts also provide that to be eligible for severance pay the employee must comply with confidentiality requirements and 12-month non-solicitation and non-competition commitments included in the contracts. The purpose of the severance arrangements is to minimize the uncertainty and distraction caused by the current climate of bank acquisitions, and to allow our executive officers to focus on performance by providing transition assistance if we are acquired or if there is a change in control. Inter-Relationship of Elements of Compensation Packages The various elements of the compensation package are not inter-related. There is no significant interplay of the various elements of total compensation between each other. While the Compensation & Governance Committee may recommend, and the Board has discretion to make exceptions to any compensation or bonus payouts under existing plans, the Compensation & Page 19 Return to Proxy Statement Table of Contents Governance Committee has not recommended, and the Board has not approved, any exceptions to the plans with regard to any named executive officer. Limitations on Executive Compensation The Company participated in the United States Department of the Treasury’s (“Treasury”) Capital Purchase Program (“CPP”) effective January, 2009. The Company made immaterial, technical amendments to certain employment agreements and plans with the Corporation’s executive officers to comply with the limits on executive compensation as required by the CPP and the Emergency Economic Stabilization Act of 2008 as that Act existed at the time of the Company’s participation in the CPP. The Company’s compensation plans are in compliance with the requirements of the American Recovery and Reinvestment Act of 2009 (the “Recovery Act”), which significantly amended the executive compensation requirements for all CPP participants. The Recovery Act prohibits the following practices: • making any payments (other than accrued wages and benefits) to senior executive officers and the five most highly-compensated employees upon departure from United for any reason; • paying or accruing any bonus, retention award or incentive compensation to our highest-compensated employee (subject to certain exceptions); and • using any compensation plan that would encourage earnings manipulation to enhance the compensation of any employee. On September 15, 2009, the Company approved certain amendments to its compensation plans to comply with applicable requirements under the Economic Stabilization Act of 2008 as amended by the Recovery Act and related regulations. Section162(m) of the Internal Revenue Code generally disallows a tax deduction to public companies participating in the CPP for taxable compensation in excess of $500,000 paid to their chief executive officer or certain other highly compensated officers. Qualifying performance-based compensation is not subject to the deduction limitation if certain requirements are met. We consider the impact of Section 162(m) when structuring the performance based portion of our Executive Compensation, butSection 162(m)is not a dispositive consideration. No compensation was non-deductible because of Section 162(m) in 2010, and we do not expect any compensation to be non-deductible because of Section 162(m) in 2011. As a condition to participation in the CPP, we are required to recover from any named executive officer and any of the next twenty highest-compensated employees any bonus or incentive compensation paid to such named executive officer if the financial statement or payment method on which the payment was based later proves to be materially inaccurate. Each named executive officer has consented to provisions which require him to repay any such amount. This obligation will continue for as long as the U.S. Treasury holds a debt or equity position in the Company. It is anticipated that actions to be taken under such circumstances would be determined by the Compensation & Governance Committee. We offer minor perquisites to some executive officers, Page 20 Return to Proxy Statement Table of Contents none of which have an annual aggregate incremental cost to us of more than $10,000 per executive. Stock Ownership Guidelines We believe that stock ownership by our executive officers is the clearest, most direct way to align their interests with those of our stockholders and that, by holding an equity position in the Company, executive officers demonstrate their commitment to and belief in the long-term profitability of the Company. Accordingly, guidelines for stock ownership by executive officers were adopted in 2008. As of December 31, 2010, all of the named executive officers had stock ownership in compliance with the stock ownership guidelines. We currently have no policies regarding hedging the economic risk of any ownership of our common stock. Compensation of Executive Officers The following table sets forth information concerning the compensation earned by each person who served as Chief Executive Officer during 2010 and the two most highly compensated executive officers other than the Chief Executive Officer during 2010. Summary Compensation Table NAME AND PRINCIPAL POSITION YEAR SALARY (1) OPTION AWARDS (2) NON-EQUITY INCENTIVE COMP (3) ALL OTHER COMPEN- SATION (4) TOTAL COMPEN- SATION Robert K. Chapman, President and Chief Executive Officer $ $
